Citation Nr: 0726787	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  01-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
condition.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for nerve damage to the 
legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for an arm condition, 
hiatal hernia, and nerve damage to the legs was denied.

The Board notes and appreciates the July 2007 Appellate Brief 
Presentation prepared by The American Legion.  However, the 
record reflects that the veteran revoked The American Legion 
power of attorney naming The Texas Veterans Commission as his 
representative in May 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the Board remanded these claims to obtain 
VA examinations as to the nature, extent, and etiology of the 
veteran's claimed bilateral arm, hiatal hernia, and nerve 
damage to legs.  In January 2007, the RO received notice that 
the veteran had failed to report for 4 scheduled 
examinations.

Review of the record shows that there are no less than three 
addresses currently being used to contact the veteran.  
Notices of the VA examinations went to at least two of these 
addresses.  Moreover, in May 2007, the veteran notified the 
RO of a 4th address when he appointed the Texas Veterans 
Commission as his representative.

There is no evidence that any of the letters and notices were 
returned as undeliverable.  Notwithstanding, given the 
obvious confusion presented by 4 addresses, it cannot be 
determined with certainty that the veteran received any of 
the notices to report for examination.  

The RO must make another attempt to schedule the veteran for 
VA examination, after first confirming a correct, usable 
address for the veteran.  The appointed representative must 
be copied on all future correspondence to the veteran, 
including the notice for VA examination.

The veteran is reminded that the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Moreover, the veteran, alone, is responsible for 
keeping VA informed of his current address, and to report any 
change of address in a timely manner.  If he does not do so, 
there is no burden on the part of the VA to turn up heaven 
and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Make all efforts to locate the 
veteran and confirm a valid and 
functioning mailing address for him.

2.  Once a valid mailing address has been 
confirmed, schedule the veteran for VA 
examination and send notification to his 
confirmed address AND to his appointed 
representative.  

3.  After completion of #1-2 the veteran 
should undergo medical examination by the 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of his claimed bilateral arm 
disabilities, hiatal hernia, and nerve 
damage to his legs.  All indicated tests 
and studies should be performed. The 
claims folder and a copy of this remand 
must be provided to the examiners in 
conjunction with the examinations. The 
examiners should summarize the medical 
history, including the onset and course 
of any diagnosed bilateral arm 
disability, hiatal hernia, and nerve 
damage to the legs; describe any current 
symptoms and manifestations attributed to 
the bilateral am disability, hiatal 
hernia, and nerve damage to the legs; and 
provide diagnoses for any and all 
bilateral arm, 
gastrointestinal/abdominal, and 
neurological pathology manifested.

The examiners should provide opinions as 
to whether it is as likely as not that 
any diagnosed bilateral arm disability, 
gastrointestinal/abdominal disability 
including hiatal hernia, and neurological 
pathology of the lower extremities had 
their onset during active service or, in 
the alternative, are the result of active 
service or any incident therein.

All opinions expressed must be supported 
by complete rationale.  

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a bilateral arm disability, a hiatal 
hernia, and nerve damage to the legs, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with a supplemental SOC and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



